Citation Nr: 1040602	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Puerto Rico Army 
National Guard (PRANG) from January 2003 to February 2005, with 
service in support of Operation Enduring Freedom from May to 
August 2003.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied the Veteran's service-connection 
claim for a bilateral knee disability.  The Veteran disagreed 
with the RO's decision, and perfected an appeal as to that issue.  

In July 2009, the Board remanded the Veteran's service-connection 
claim for further procedural and evidentiary development.  The 
Appeals Management Center (AMC) then readjudicated the Veteran's 
claim in a July 2010 supplemental statement of the case (SSOC).  
The Veteran's claims file has been returned to the Board for 
further appellate review. 

Referred issues

In a recent letter dated in August 2010, the Veteran asserted 
that when he was in Iraq, he had received "4 doses of the 
Anthrax Vaccinations," and that he now has some "very strange 
symptoms, chronic fatigue, insomnia, depression, headache, and 
osteoarthritis to name a few."  It appears that the Veteran is 
claiming entitlement to service connection for each of these 
symptoms or disabilities, to include as due to an undiagnosed 
illness.  As these matters have not yet been adjudicated by the 
agency of original jurisdiction (AOJ), they are referred to the 
AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [noting that the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).




Issues not on appeal

In its July 2009 decision, the Board denied the Veteran's service 
connection claim for presbyopia and astigmatism.  The Board also 
denied the Veteran's claims for higher initial ratings for his 
service-connected right leg varicose veins and venous 
insufficiency, right leg peroneal neuropathy, and tension 
headaches.  Finally, the Board granted the Veteran's initial 
rating claims for left leg varicose veins and venous 
insufficiency, as well as for lumbar degenerative disc disease.  
These determinations as addressed in the July Board decision is 
final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's knee disability 
claim for a second time.  However, after having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that the Veteran's remaining claim must 
be remanded for further evidentiary development.  

VA treatment records

In recent correspondence, the Veteran has indicated that he has 
been administered two MRIs on his knees by the VA, and that the 
VA has requested he get corticosteroid injections.  See the 
Veteran's August 16, 2010, letter to the AMC.  It appears from 
these statements that the Veteran is receiving ongoing medical 
treatment for his knee disability at the VA.

Pertinently, the Veteran's claims file includes records of VA 
treatment at the San Juan VAMC through September 2009, but no 
later.  It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  See 
38 U.S.C.A § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, any outstanding VA 
treatment reports relevant to the Veteran's claim should be 
obtained.

VA examination

In its July 2009 decision, the Board remanded the Veteran's 
bilateral knee disability claim, in part, to afford the Veteran a 
VA joints examination to obtain a medical opinions as to the 
nature and etiology of the Veteran's current knee disabilities.  

Of record at the time was the August 2005 VA examination, which 
the Board found to be inadequate for evaluation purposes.  
Notably, the August 2005 VA examiner diagnosed the Veteran with 
bilateral patellofemoral pain syndrome secondary to 
chondromalacia of the patella.  The examiner highlighted evidence 
of chondromalacia patella since 1993, and Osgood-Schlatter 
disease since 1992, and also opined that the Veteran's bilateral 
chondromalacia patella was less likely than not a result of his 
military service because the condition was a degenerative disease 
that progressed with age.  Further, the examiner noted that 
Osgood-Schlatter disease is a congenital condition that began in 
childhood.

The Board determined that the August 2005 VA examination report 
was inadequate because the examiner failed to provide a complete 
rationale for the stated opinions, and failed to discuss whether 
any preexisting knee disability was aggravated by service.  In 
that connection, in July 2009 the Board instructed the RO to 
obtain a new VA examination to address these deficiencies.  

In October 2009, the Veteran appeared for a VA joints 
examination.  Upon review of the Veteran's claims folder and 
examination of the Veteran's knees, the October 2009 examiner 
diagnosed the Veteran with "bilateral patellofemoral pain 
syndrome secondary to degenerative changes (chondromalacia) of 
[the] patella," and Osgood Schlatter disease of the right knee.  
With respect to chondromalacia, the VA examiner opined that such 
was less likely as not caused by or a result of his military 
service because "chondromalacia of the patella is the result of 
degenerative changes that occur[] and progress with normal 
process of aging, and in some cases due to overuse, injury or 
even pressures exerted on the knee joint."  The examiner noted 
that the Veteran's military records included no evidence 
supporting an etiology other than the normal process of aging.  
While it appears that the examiner suggests the Veteran's 
chondromalacia had its onset prior to 2003, the examiner 
crucially made no mention of whether the chondromalacia 
disability was aggravated by the Veteran's military service.  
Additionally, in making his determination, the examiner did not 
reference the Veteran's in-service complaints and treatment for 
his knees.  In essence, the examiner's opinion was no different 
than that of the August 2005 VA examiner, which the Board found 
to be inadequate.  

Similarly, with respect to Osgood Schlatter disease, the VA 
examiner noted that such was not caused or aggravated by service, 
but did not provide any specific rationale as to why.  

The Board believes a new VA joints examination is necessary 
before the Veteran's bilateral knee disability claim can be fully 
and fairly adjudicated.  In particular, this case presents 
medical questions concerning the Veteran's current diagnosis or 
diagnoses of his bilateral knee disability, whether any or all of 
these diagnoses preexisted the Veteran's active military service 
from 2003 to 2005, and whether a relationship exists [via direct 
causation or aggravation] between any diagnosed knee disability 
and his period of active service from 2003 to 2005, including the 
Veteran's complaints of knee pain in service.  These questions 
must be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for his left and 
right knee disabilities.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not already in the 
record on appeal, to include updated VA 
treatment reports.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	 VBA should then schedule the Veteran 
for a VA 
joints examination for the purpose of 
ascertaining the Veteran's current knee 
disabilities, and whether any such 
disabilities were incurred in or 
aggravated by his active duty service from 
2003 to 2005.  The Veteran's claims file, 
a copy of this REMAND, and copy of the 
Board's July 2009 REMAND must be reviewed 
by the examiner and the report should note 
that review.   X-rays and MRIs of the 
Veteran's knees should be administered.  
After a thorough examination of the 
Veteran's knees, the examiner is 
specifically requested to separately 
identify each of the current disabilities 
affecting the Veteran's knees.  If 
radiographic results show that the Veteran 
has degenerative arthritis of either knee, 
this should be specifically noted.  The VA 
examiner should then provide an opinion, 
with supporting rationale as to each of 
the following questions:

(a.)	 Did any of the Veteran's 
current knee 
disabilities preexist his entry into 
active duty service in 2003?  If so, 
please identify which one or ones.

(b.)	 If the Veteran has knee 
disabilities that 
preexisted his entry into active duty 
service in 2003, did any such 
disability worsen in severity during 
the Veteran's active duty service?   
The examiner should specifically 
address the Veteran's in-service 
complaints of, and treatment for 
bilateral knee pain.  If any 
preexisting disability did in fact 
worsen in severity during service, 
the examiner should opine as to 
whether that worsening was clearly 
and unmistakably [i.e. undebatably] 
due to the natural progress of the 
disease.  If no worsening actually 
took place, such should be noted.

(c.)	 If the Veteran has knee 
disabilities that 
did not preexist his entry into 
active duty service in 2003, is it as 
likely as not that any of these 
disabilities had their onset in, or 
are otherwise related to the 
Veteran's active service?   In 
particular, if the Veteran currently 
has degenerative arthritis of either 
knee, the examiner should 
specifically discuss the date of 
onset, and explain the difference, if 
any, between the Veteran's 
chondromalacia patella and any 
degenerative arthritis so identified.  

(d.)	If any of the Veteran's knee 
disabilities 
constitutes a congenital defect that 
is not capable of improving or 
deteriorating, such should be 
identified.  The examiner should also 
identify whether there was any 
superimposed disease or injury to the 
knees in service.  
				
A complete rationale for all conclusions 
must be included in the report provided.  

3.	 Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should review the 
Veteran's entire record, and readjudicate 
the Veteran's service connection claim.  
If the claim is denied, in whole or in 
part, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


